Execution Version




AMENDMENT
TO
MASTER REORGANIZATION AND SUBSCRIPTION AGREEMENT


THIS AMENDMENT TO MASTER REORGANIZATION AND SUBSCRIPTION AGREEMENT (this
“Amendment”), dated as of February 13, 2019, is entered into by and among:
GNC China Holdco, LLC, a company established under the Laws of the State of
Delaware, with company number 4798590, whose registered office is located at 160
Greentree Drive, Suite 101, Dover, Delaware 19904 (“GNC”),
GNC Hong Kong Limited, a company established under the Laws of Hong Kong, having
its registered address at Level 28, Three Pacific Place, 1 Queen’s Road East,
Hong Kong (the “HK Company”),
GNC (Shanghai) Trading Co., Ltd. (健安喜(上海)贸易有限公司), a company incorporated in the
PRC, with unified social credit code 913100005727431338, whose registered office
is located at Unit 1001, 1002 and 1005 of Building No. 10, No. 218 Xizang South
Road, Huangpu District, Shanghai, China (the “WFOE”),
GNC Holdings, Inc., a company established under the Laws of the State of
Delaware, with company number 4295780, whose registered office is located at 160
Greentree Drive, Suite 101, Dover, Delaware 19904 (“GNC Holdings”), solely for
purposes of Section 5.9, Section 10.11 and Section 10.12,
Harbin Pharmaceutical Group Co., Ltd., a company incorporated in the PRC with
company number 91230199128175037N, whose registered office is located at No.68,
Limin West Fourth Street, Limin Development Zone, Harbin, People’s Republic of
China (“Hayao Parent”); and
Harbin Pharmaceutical Hong Kong II Limited, a company established under the Laws
of Hong Kong, having its registered office at c/o 28/F., CITIC Tower, 1 Tim Mei
Avenue, Central, Hong Kong (“Hayao”).
Each a “Party” and collectively the “Parties”. Reference is made to that certain
Master Reorganization and Subscription Agreement (as amended hereby, and from
time to time hereafter, the “Master Agreement”), dated as of November 7, 2018,
by and among the Parties. Terms defined in the Master Agreement and not
otherwise defined herein are used with the meaning so defined in the Master
Agreement.
WHEREAS, pursuant to Section 10.4 of the Master Agreement, the Parties desire to
amend, and do hereby amend, the Master Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained in the Master
Agreement and


1



--------------------------------------------------------------------------------




contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Parties hereto agree as follows:
1.1    Representations and Warranties. Each Party represents and warrants to the
other Parties that this Amendment (i) has been duly and validly executed and
delivered by such Party and (ii) assuming the due authorization, execution and
delivery by the other Parties, constitutes the legal, valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms.
1.2    Certain Terms.
(a)    Recital (I) of the Master Agreement is hereby amended by inserting the
word “PRC” immediately prior to the words “Closing Date”.
(b)    Section 2.2, Section 8.11.4 and the last sentence of Section 7.4 of the
Master Agreement are hereby amended by deleting the word “Closing” and
inserting, in lieu thereof, the words “the PRC Closing” in each place such word
appears therein.
1.3    Sections 2.4 and 2.5: Closing and PRC Closing.
(a)    Section 2.4.1 of the Master Agreement is hereby amended by deleting the
word “Share Subscriptions” and inserting, in lieu thereof, the words “HK Share
Subscription” in each place such words appears therein.
(b)    Section 2.4.2 of the Master Agreement is hereby amended and restated in
its entirety as follows:
“2.4.2    At least three (3) Business Days prior to the Closing, GNC and the HK
Company shall designate a bank account of the HK Company to Hayao in writing to
receive the HK Subscription Price.”
(c)    Article II of the Master Agreement is hereby amend by inserting the below
as Section 2.5 thereof:
“2.5    PRC Closing.
2.5.1    The closing of the PRC Share Subscription (the “PRC Closing”) shall
take place at the offices of Latham and Watkins, Hong Kong office at 18th Floor,
One Exchange Square, 8 Connaught Place, Central, Hong Kong (or at any other
place as agreed in writing by Hayao Parent and GNC) on the fifth (5th) Business
Day following the date on which all conditions to the PRC Closing under Section
4.3 hereof have been waived or satisfied (other than those conditions that, by
their nature, are satisfied contemporaneously with PRC Closing) (or at such
other time as agreed in writing by Hayao Parent and GNC) (the date on which the
PRC Closing occurs, the “PRC Closing Date”). On the PRC Closing Date:
(a)    GNC and the HK Company shall do or procure the carrying out of all those
things listed in Section III of Appendix C; and


2



--------------------------------------------------------------------------------




(b)    Hayao and Hayao Parent, as applicable, shall do or procure the carrying
out of all those things listed in Section IV of Appendix C.
2.5.2    At least three (3) Business Days prior to the PRC Closing, GNC shall,
and shall cause the PRC JV to, designate a bank account of the PRC JV to Hayao
Parent in writing to receive the PRC Subscription Price.
2.5.3    All documents and items delivered and payments made in connection with
PRC Closing shall be held by the recipient to the order of the Person delivering
them until such time as PRC Closing takes place.”
1.4    Conditions to Closing.
(a)    Section 4.1 and Section 4.2 of the Master Agreement is hereby amended by
deleting the word “Share Subscriptions” and inserting, in lieu thereof, the
words “HK Share Subscription” in the first sentence therein.
(b)    Sections 4.1.4, 4.1.5, 4.1.7, 4.2.4 and 4.2.5 of the Master Agreement are
hereby amended and restated in their entirety as follows:
“[RESERVED].”
(c)    Section 4.1.11 of the Master Agreement is hereby amended by inserting the
words “(other than those to be completed at the PRC Closing)” after the words
“Bankruptcy Remote Actions”.
(d)    Article IV of the Master Agreement is hereby amend by inserting the below
as Sections 4.3 and 4.4 thereof:
“4.3     Conditions to Hayao and Hayao Parent’s Obligation to the PRC Closing.
The obligation of Hayao and Hayao Parent to consummate the PRC Share
Subscription is subject to each of the following conditions being satisfied (or
waived in writing by Hayao Parent) on or prior to the PRC Closing:
4.3.2    The PRC JV shall have been formed in accordance with Section 1.1.
4.3.3    The PRC Business Assets and Liabilities shall have been transferred to
the PRC JV in accordance with Section 1.2.
4.3.4    The PRC JV shall have taken all necessary action to set the size of the
initial PRC Board at five (5) Directors and to permit Hayao Parent to appoint
three Directors in accordance with the PRC Shareholders Agreement, effective
from the PRC Closing Date.
4.3.5    GNC, the WFOE and the HK Company shall have delivered or caused to be
delivered to Hayao or Hayao Parent, as applicable, the documents and
certificates listed in Section III of Appendix C.


3



--------------------------------------------------------------------------------




4.3.6 The government authorizations from any Governmental Entity in any
jurisdiction that are required to enter into or consummate the Transaction
Documents regarding each of (i) GNC and/or its Affiliates, (ii) any Group
Company, and (iii) Hayao, Hayao Parent and/or their respective Affiliates as set
out on Schedule 4.3.6 (together, the “Regulatory Approvals”) shall have been
duly obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any such Governmental
Entity shall have occurred.
4.3.6 The consents, waivers, approvals, novations and authorizations set forth
on Schedule 4.1.10 that are required to consummate transactions contemplated by
the Transaction Documents regarding each of (i) GNC and/or its Affiliates; (ii)
any Group Company; and (iii) Hayao, Hayao Parent and/or their respective
Affiliates (together, the “Required Consents”) shall have been obtained and not
withdrawn and be in full force and effect on the Closing Date.
4.3.8    The Bankruptcy Remote Actions shall have been completed in accordance
with Section 5.9.
4.4    Conditions to GNC, the HK Company and the WFOE’s Obligation to the PRC
Closing. The obligation of GNC, the WFOE and the HK Company to consummate the
PRC Share Subscription are subject to each of the following conditions being
satisfied (or waived in writing by GNC) on or prior to PRC Closing:
4.4.1     Each of Hayao and Hayao Parent shall have delivered or caused to be
delivered to GNC, the WFOE and the HK Company the documents and certificates to
be delivered by Hayao and Hayao Parent, as applicable, which are listed in
Section IV of Appendix C.
4.4.2    The PRC JV shall have been formed in accordance with Section 1.1.
4.4.3    The PRC Business Assets and Liabilities shall have been transferred to
the PRC JV in accordance with Section 1.2.1.”
1.5    Article V – Pre-Closing Covenants.
(a)    Section 5.1 of the Master Agreement is hereby amended and restated in its
entirety as follows:
“Commercially Reasonable Efforts; Notices and Consents. Subject to the terms and
conditions of this Agreement, from the date of this Agreement to the later of
the Closing and the PRC Closing, or the earlier termination of this Agreement
pursuant to Article VII, each of the Parties hereto shall use its commercially
reasonable efforts to take or cause to be taken all actions, to file or cause to
be filed all documents, to give or cause to be given all notices to Governmental
Entities or other Persons, to obtain or cause to be obtained all authorizations,
consents, waivers, approvals, Permits or Orders from Governmental Entities or
other Persons, and to do or cause to be done all other things necessary, proper
or advisable,


4



--------------------------------------------------------------------------------




in order to (i) consummate and complete the Reorganization, and (ii) consummate
and make effective the transactions contemplated hereunder and under other
Transaction Documents (including satisfaction, but not waiver, of the conditions
to the Closing and the PRC Closing set forth in Article IV).”
(b)    Section 5.9 of the Master Agreement is hereby amended and restated in its
entirety as follows:
“Bankruptcy Remote Actions. Prior to the Closing or the PRC Closing, as
applicable, GNC Holdings shall cause its wholly owned Subsidiaries GNC
Intellectual Property Holdings, LLC (“GNC IP”) and GNC Intermediate IP Holdings,
LLC (“GNC Intermediate”, and together with GNC IP, the “Bankruptcy Remote
Entities”) to (a) appoint an “Independent Director” (as defined in the Amended
and Restated Limited Liability Company Agreement of GNC IP, as amended, and the
Amended and Restated Limited Liability Company Agreement of GNC Intermediate, as
amended) to the board of directors of each Bankruptcy Remote Entity, which
“Independent Director” shall be designated by Corporation Service Company, and
(b) issue Class B Member Interests (as defined in the Second Amended and
Restated Limited Liability Company Agreement of GNC IP) of GNC IP to the HK
Company and, prior to the PRC Closing, Class B Member Interests (as defined in
the Second Amended and Restated Limited Liability Company Agreement of GNC
Intermediate) of GNC Intermediate to the PRC JV (the actions in clauses (a) and
(b), the “Bankruptcy Remote Actions”).”
(c)    Article V of the Master Agreement is hereby amend by inserting the below
as Section 5.11 thereof:
“Delayed PRC Closing. In the event the Closing occurs prior to the PRC Closing
(the period between the Closing and the PRC Closing, the “Interim Period”), the
WFOE shall, and Hayao and the HK Company shall cause the WFOE to, use its
reasonable best efforts to consummate the Reorganization and take such other
actions as the said parties may deem reasonably necessary to cause the
conditions to the PRC Closing set forth in Sections 4.3 and 4.4 to be satisfied
and otherwise cause the PRC Closing to occur.
1.6    Section 7.2 – Termination.
(a)    Section 7.2 of the Master Agreement is hereby amended by replacing the
first use of the word “Closing” with the words “later of the Closing and the PRC
Closing”.
1.7    Article VIII – Indemnification.  
(a)    Section 8.1.2 of the Master Agreement is hereby amended by inserting the
words “(to the extent such breach occurs prior to the Closing)” after the words
“HK Company”.
(b)    Section 8.11 of the Master Agreement is hereby amended by inserting the
words “(or the PRC Closing, as applicable )” after the first use of the word
“Closing”.


5



--------------------------------------------------------------------------------




(c)    Section 8.11.3 of the Master Agreement is hereby amended and restated in
its entirety as follows:
“The provisions of and the limited remedies provided in this Article VIII were
specifically bargained for among the Parties and were taken into account by the
Parties in arriving at the HK Subscription Price and the PRC Subscription
Price;”
1.8    Appendix C: Completion Obligations. Appendix C to the Master Agreement is
hereby amended and restated in its entirety as set forth on Exhibit A hereto.
1.9    No Other Amendments. Except for the amendments expressly set forth in
this Amendment, the Agreement shall remain unchanged and in full force and
effect.
1.10    Miscellaneous. Article IX, Article XI, Sections 10.1 through 10.8 and
Section 10.10 of the Master Agreement are incorporated herein by reference and
shall apply mutatis mutandis to this Amendment.
[Signatures Pages Follow]






















































6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
on its behalf by its representative thereunto duly authorized all as of the date
first written above.


GNC Hong Kong Limited
By:         
    Name:
    Title:
GNC China Holdco, LLC
By:         
    Name:
    Title:
GNC (Shanghai) Trading Co., Ltd.
By:         
    Name:
    Title:
Harbin Pharmaceutical Hong Kong II Limited
By:         
    Name:
    Title:
GNC Holdings, Inc., solely for purposes of Sections 5.9, 10.11 and 10.12
By:         
    Name:
    Title:
Harbin Pharmaceutical Group Co., Ltd.
By:         
    Name:
    Title:














7



--------------------------------------------------------------------------------




APPENDIX C
COMPLETION OBLIGATIONS


I.
GNC AND THE HK COMPANY’S OBLIGATIONS AT CLOSING

A.
At or prior to Closing, GNC and the HK Company shall:

1.
deliver to Hayao or Hayao Parent, as applicable, or procure the delivery to
Hayao or Hayao Parent, as applicable, of:

a.
in respect of HK Subscription Shares, original share certificates in respect of
all of the HK Subscription Shares in the name of Hayao (or its nominees);

b.
a counterpart of the Transaction Documents to be entered into at Closing duly
executed by the relevant parties other than Hayao and/or its Affiliates;

c.
a certificate addressed to Hayao dated as of the Closing Date and signed by the
respective duly authorized representatives of GNC and the Company certifying
that the conditions set forth in Sections 4.1.1 and 4.1.2 have been satisfied;
and

d.
a copy of the Amended Articles appropriate for filing with the Hong Kong
Companies Registry.

2.
procure that Board resolutions and resolutions of shareholders, where required,
of the HK Company are passed and deliver a copy of each such resolutions to
Hayao:

a.
approving the execution, delivery and performance by the HK Company of the
Transaction Documents to which it is a party, and the transactions contemplated
thereunder;

b.
approving the increase in share capital, the allotment and issuance of the HK
Subscription Shares to Hayao, and the registration, in the register of members,
of Hayao as the holder of the shares concerned;

c.
appointing as Directors such Persons as Hayao may nominate, such appointments to
take effect on Closing, and authorizing the registration in the register of
directors of the HK Company of the such Directors nominated by Hayao; and,

d.
approving the Amended Articles;

II.
HAYAO AND HAYAO PARENT’S OBLIGATIONS AT CLOSING



8



--------------------------------------------------------------------------------




A.
At or prior to Closing, Hayao and/or Hayao Parent, as applicable, shall:

1.
pay the HK Subscription Price to the HK Company as provided in Section 2.3.

2.
deliver to the HK Company and GNC:

a.
a share subscription application for the HK Subscription Shares duly executed to
enable title to all of the HK Subscription Shares to pass to the name by Hayao
(or its nominees);

b.
a counterpart of the Transaction Documents to be entered into at Closing duly
executed by Hayao and/or its Affiliates; and

c.
a copy of a board resolution of Hayao approving for subscription for the HK
Subscription Shares and the execution by Hayao of the Transaction Documents to
be entered into at Closing.

III.
GNC’S OBLIGATIONS AT THE PRC CLOSING

A.
At or prior to the PRC Closing, GNC shall:

1.
deliver to Hayao or Hayao Parent, as applicable, or procure the delivery to
Hayao or Hayao Parent, as applicable, of:

a.
in respect of PRC Subscription Capital, (i) a copy of the new business license
of PRC JV showing the total amount of its registered capital after the PRC
Capital Subscription; and (ii) the registration record of PRC JV issued by AMR
and the filing record of PRC JV issued by Filing Authority, both showing Hayao
Parent’s subscription and holding of the PRC Subscription Capital; and

b.
a counterpart of the Transaction Documents to be entered into at the PRC Closing
duly executed by the relevant parties other than Hayao and/or its Affiliates.

2.
procure that board resolutions and shareholder resolution, where required, of
the PRC JV are passed and deliver a copy of each such resolutions to Hayao
Parent:

a.
approving the execution, delivery and performance by PRC JV of the Transaction
Documents to be entered into at the PRC Closing to which it is a party, and the
transactions contemplated thereunder;



9



--------------------------------------------------------------------------------




b.
approving the increase in registered capital, the issuance of the PRC
Subscription Capital to Hayao Parent;

c.
appointing as Directors such Persons as Hayao Parent may nominate, such
appointments to take effect at the PRC Closing, and authorizing the registration
of such Directors nominated by Hayao Parent with AMR; and,

d.
approving the new Articles of PRC JV.

3.
procure that board resolutions and resolutions of shareholders, where required,
of GNC and, if applicable, of GNC’s Affiliates, respectively, are passed, and
deliver a copy of each such resolutions to Hayao Parent:

a.
approving the execution, delivery and performance by GNC of the Transaction
Documents to be entered into at the PRC Closing to which it is a party and the
transactions contemplated thereunder; and

b.
approving the PRC Share Subscription and the transfer of PRC Business Assets and
Liabilities.

IV.
HAYAO AND HAYAO PARENT’S OBLIGATIONS AT THE PRC CLOSING

A.
At or prior to the PRC Closing, Hayao and/or Hayao Parent, as applicable, shall:

1.
pay the PRC Subscription Price to GNC as provided in Section 2.3.

2.
deliver to GNC:

a.
a counterpart of the Transaction Documents to be entered into at the PRC Closing
duly executed by Hayao and/or its Affiliates;

b.
a copy of a board resolution of Hayao Parent approving for subscription for the
PRC Subscription Shares and the execution by Hayao Parent of the Transaction
Documents to be entered into at the PRC Closing.





10

